                                     Case
     Fill in this information to identify your 21-10222
                                               case:            Doc 1         Filed 04/22/21           Page 1 of 30
     United States Bankruptcy Court for the:

     ____________________
     Middle                District
             District of North      of _________________
                                Carolina
                                       (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                               Chapter 7
                                                            
                                                            ✔
                                                            
                                                                Chapter 11
                                                                Chapter 12
                                                                                                                                         Check if this is an
                                                               Chapter 13                                                                  amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                            04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                        Electronic  Data Magnetics, Inc.
                                           ______________________________________________________________________________________________________




2.    All other names debtor used          Label  America
                                           ______________________________________________________________________________________________________
      in the last 8 years                  ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
      Include any assumed names,
                                           ______________________________________________________________________________________________________
      trade names, and doing business
      as names                             ______________________________________________________________________________________________________




3.    Debtor’s federal Employer            XX-XXXXXXX
                                           ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                     Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business
                                               210 Old Thomasville Rd.                                  _______________________________________________
                                           ______________________________________________
                                           Number     Street                                            Number     Street

                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                               High Point                    NC    27260
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                               Guilford County
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.    Debtor’s website (URL)                https://electronicdata.com/
                                           ____________________________________________________________________________________________________


6.    Type of debtor                       
                                           ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                        Case 21-10222            Doc 1       Filed 04/22/21              Page 2 of 30

                Electronic Data Magnetics, Inc.
Debtor          _______________________________________________________                            Case number (if known)_____________________________________
                Name


                                            A. Check one:
7.    Describe debtor’s business
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            
                                            ✔ None of the above



                                            B. Check all that apply:
                                             Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))
                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                               See http://www.naics.com/search/ .
                                               3346
                                               _________

8.    Under which chapter of the            Check one:
      Bankruptcy Code is the                 Chapter 7
      debtor filing?
                                             Chapter 9
                                            
                                            ✔ Chapter 11. Check all that apply:

                                                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                                 aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                                 affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
       A debtor who is a “small business                         recent balance sheet, statement of operations, cash-flow statement, and federal
       debtor” must check the first sub-                         income tax return or if any of these documents do not exist, follow the procedure in
                                                                 11 U.S.C. § 1116(1)(B).
       box. A debtor as defined in
       § 1182(1) who elects to proceed                          The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
       under subchapter V of chapter 11                          noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                 less than $7,500,000, and it chooses to proceed under Subchapter V of
       (whether or not the debtor is a                           Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
       “small business debtor”) must                             statement of operations, cash-flow statement, and federal income tax return, or if
       check the second sub-box.                                 any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                 § 1116(1)(B).

                                                                A plan is being filed with this petition.

                                                                Acceptances of the plan were solicited prepetition from one or more classes of
                                                                 creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                 Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                 Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                 for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                                The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                 12b-2.
                                             Chapter 12
9.    Were prior bankruptcy cases            No
      filed by or against the debtor
      within the last 8 years?               Yes.    District _______________________ When _______________ Case number _________________________
                                                                                            MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                                  District _______________________ When _______________ Case number _________________________
                                                                                            MM / DD / YYYY

10.   Are any bankruptcy cases               No
      pending or being filed by a
      business partner or an                 Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                        District _____________________________________________ When                __________________
      List all cases. If more than 1,                                                                                            MM / DD / YYYY
      attach a separate list.                         Case number, if known ________________________________

     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
                                    Case 21-10222                Doc 1        Filed 04/22/21             Page 3 of 30

              Electronic Data Magnetics, Inc.
Debtor        _______________________________________________________                             Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             ✔

                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have           
                                            ✔ No
      possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                  Number        Street

                                                                                  ____________________________________________________________________

                                                                                  _______________________________________       _______     ________________
                                                                                  City                                          State       ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name       ____________________________________________________________________

                                                               Phone              ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             ✔


                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                             1-49                             1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99                            5,001-10,000                             50,001-100,000
      creditors
                                             100-199
                                             ✔
                                                                               10,001-25,000                            More than 100,000
                                             200-999

                                             $0-$50,000                       $1,000,001-$10 million
                                                                              ✔
                                                                                                                         $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                 $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                             $100,001-$500,000                $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
Case 21-10222   Doc 1   Filed 04/22/21   Page 4 of 30
                                     Case 21-10222            Doc 1       Filed 04/22/21           Page 5 of 30
               Electronic Data Magnetics, Inc.

 Debtor                                                                  _                  Case number (if known)
              First Name     Middle Name         Last Name



                                                     Continuation Sheet for Official Form 201
4) Debtor's Addresses

Business                                                           2500 Sinclair Avenue High Point, NC
                                                                   27260, Guilford County

Business                                                           2506 Sinclair Avenue High Point, NC
                                                                   27260, Guilford County




   Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy
Case 21-10222   Doc 1   Filed 04/22/21   Page 6 of 30
                                       Case 21-10222           Doc 1       Filed 04/22/21            Page 7 of 30

      Fill in this information to identify the case:

                    Electronic Data Magnetics, Inc.
      Debtor name __________________________________________________________________

                                              Middle District of North Carolina
      United States Bankruptcy Court for the:_______________________________
                                                                                                                                         Check if this is an
      Case number (If known):   _________________________                                                                                    amended filing




    Official Form 204
    Cha pt e r 1 1 or Cha pt e r 9 Ca se s: List of Cre dit ors Who H a ve t he 2 0 La rge st
    U nse c ure d Cla im s a nd Are N ot I nside rs                                                                                                       12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete           Name, telephone number,       Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code     and email address of          (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                             creditor contact              debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional          unliquidated,   total claim amount and deduction for value of
                                                                           services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff
     IDENTIV, INC.                                                       Suppliers or Vendors
1    1900 CARNEGIE AVE #B
                                                                                                                                                      995,279.46
     SANTA ANA, CA, 92705


     Truist Bank                                                         Monies Loaned /
2    c/o Katrina D. Ramey, 200 West Second                               Advanced
     St.
                                                                                                                                                      928,115.00
     3rd Floor
     Winston Salem, NC, 27101
     Triad Business Bank                                                 Monies Loaned /
3    1501 Highwoods Blvd.                                                Advanced
     Suite 103
                                                                                                                                                      859,104.72
     Greensboro, NC, 27410


     Invengo Technology Corp.                                            Suppliers or Vendors
4    7320 Six Forks Rd.
     Raleigh, NC, 27615-5284                                                                                                                          811,415.42


     MIKRON AMERICA INC                                                  Suppliers or Vendors
5    8400 E CRESCENT PKWY.
                                                                                                                                                      129,253.13
     GREENWOOD VILLAGE, CO, 80111

     PIXELLE SPECIALTY SOLUTIONS                                         Suppliers or Vendors
6    PO BOX 536013
                                                                                                                                                      100,006.12
     PITTSBURGH, PA, 15253-5902


     TRANSCENDIA, INC                                                    Suppliers or Vendors
7    9201 W BELMONT AVENUE
                                                                                                                                                      83,193.81
     FRANKLIN PARK, IL, 60131

     DUPONT TEIJIN FILMS                                                 Credit Card Debt
8    BANK OF AMERICA
                                                                                                                                                      59,360.07
     COLLEGE PARK, GA, 30349




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 1
                                     Case 21-10222           Doc 1      Filed 04/22/21              Page 8 of 30

                   Electronic Data Magnetics, Inc.
    Debtor        _______________________________________________________                     Case number (if known)_____________________________________
                  Name




     Name of creditor and complete         Name, telephone number,      Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   and email address of         (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact             debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                        professional           unliquidated,   total claim amount and deduction for value of
                                                                        services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                        government
                                                                        contracts)
                                                                                                               Total claim, if    Deduction for       Unsecured
                                                                                                               partially          value of            claim
                                                                                                               secured            collateral or
                                                                                                                                  setoff
     LUBRIZOL ADVANCED MATERIALS                                      Suppliers or Vendors
9    PO BOX 643050
                                                                                                                                                     49,516.36
     PITTSBURG, PA, 15264-3050

     APPVION, INC.                                                    Suppliers or Vendors
10 PO BOX 936604
                                                                                                                                                     42,752.25
     ATLANTA, GA, 31193-6604


     DIXON HUGHES GOODMAN                                             Services
11 PO BOX 602828
                                                                                                                                                     40,600.00
     CHARLOTTE, NC, 28260-2828

     BRADLEY PERSONNEL, INC.                                          Services
12 1124 ELON PLACE
                                                                                                                                                     40,595.77
     HIGH POINT, NC, 27260


     GENERAL METAL ENGRAVING                                          Suppliers or Vendors
13 PO BOX 760
                                                                                                                                                     39,425.00
     SAN GABRIEL, CA, 91778

     FEDEX FREIGHT                                                    Services
14 PO BOX 223125
                                                                                                                                                     36,001.51
     PITTSBURGH, PA, 15250-2125

     CONTRACT CONVERTING                                              Suppliers or Vendors
15 W6580 QUALITY DRIVE
                                                                                                                                                     32,936.80
     GREENVILLE, WI, 54942

     UHS Premium Billing                                              Services
16 P.O. Box 94017
     Palatine, IL, 60094-4017                                                                                                                        23,926.29


     KLOCKNER PENTAPLAST OF AMERICA                                   Suppliers or Vendors
17 3585 KLOCKNER ROAD
     GORDONSVILLE, VA, 22942                                                                                                                         22,249.83


     INTERNATIONAL PAPER                                              Suppliers or Vendors
18 PO BOX 532629
                                                                                                                                                     20,772.08
     ATLANTA, GA, 30353-2629

     ROTOMETRICS                                                      Suppliers or Vendors
19 PO BOX 6354
     CAROL STREAM, IL, 60197-6354                                                                                                                    20,603.93


     TOTAL COMPUTER SOLUTIONS                                         Services
20 5601 NEW GARDEN VILLAGE DR
                                                                                                                                                     17,402.80
     GREENSBORO, NC, 27410




    Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                 page 2
Case 21-10222   Doc 1   Filed 04/22/21   Page 9 of 30
                    Case 21-10222        Doc 1   Filed 04/22/21     Page 10 of 30


1ST RESPONSE FIRST AID                                Air Craftsmen Inc
1589 SKEET CLUB RD                                    PO BOX 5547
HIGH POINT, NC 27265                                  STATESVILLE, NC 27293-2093


A-Z Enterprises                                       Air Power
3409 Giant Oaks Drive                                 1430 Trinity Avenue
Sophia, NC 27350-8119                                 High Point, NC 27262-5406


AAA Cooper                                            Airgas USA, LLC
P.O. Box 935003                                       P.O. Box 734672
Atlanta, GA 31193                                     Dallas, TX 75373-4672


AAA PRESS INTERNATIONAL INC                           Akron Income Tax Division
3166 N. KENNICOTT AVE                                 1 Cascade Plaza
ARLINGTON HEIGHTS, IL 60004                           11th Floor
                                                      Akron, OH 44308-1100

ACCIDENT FUND
PO BOX 77000 DEPT 77125                               Alanna D. Quick
DETROIT, MI 48277-0125                                1212 Delk Dr
                                                      High Point, NC 27260

Accident Fund Insurance Company of America
P.O. Box 77000                                        ALLIANTGROUP, LP
Dept 77125                                            PO BOX 4979
Detroit, MI 48277-0125                                HOUSTON, TX 77210-4979


ACTEGA NORTH AMERICA                                  ALLSTATE TECHNOLOGIES
26537 NETWORK PLACE                                   290 CREEKSIDE DRIVE
CHICAGO, IL 60673-1265                                AMHERST, NY 14228


Adhesive Research, Inc.                               Alro Steel Corporation
P.O. Box 6158                                         7966 National Service Road
Hermitage, PA 16148-0922                              Greensboro, NC 27409


Adobe Systems Incorporated                            American Express
29322 Networtk Place                                  P.O. Box 650448
Chicago, IL 60673-1293                                Dallas, TX 75265-0448


Adphos North America                                  American Express
3490 North 127th Street                               P.O. Box 1270
Brookfield, WI 53005                                  Newark, NJ 07101-1270


ADVANCED TECHNOLOGY INC                               AMERICAN HERITAGE LIFE INS CO
PO BOX 18665                                          PO BOX 650514
GREENSBORO, NC 27419                                  DALLAS, TX 75265-0514


AETNA INC.                                            American Urethane
PO BOX 804735                                         1905 Betson Court
CHICAGO, IL 60680-4108                                Odenton, MD 21113
                      Case 21-10222   Doc 1   Filed 04/22/21       Page 11 of 30


American Water Graphics                            Archdale-Tville Locksmith
P.O. Box 86                                        P.O. Box 218
Forest City, NC 28043-0086                         Thomasville, NC 27360


AMERIGAS                                           Archdale/Trinity Serco 8th Annual Big Galute
PO BOX 371473                                      P.O. Box 4956
PITTSBURG, PA 15250-7473                           High Point, NC 27263


Ametek Brookfield                                  Aris Enterprise Innovation
11 Commercial Boulevard                            7 Arrowwood Court
Middleboro, MA 02346-1031                          Streamwood, IL 60107


Angelina G. Thomas                                 ARROW INKS, LLC
559 Jarrell Rd                                     887 S. KINGS HIGHWAY
Lexington, NC 27292                                FORT PIERCE, FL 34945


Annette Baldwin                                    Ascension Insurance Agency - GSO
608 Habersham Road                                 5821 Fairview Road
High Point, NC 27260                               Suite 500
                                                   Charlotte, NC 28209

Annette J. Barnette
6012 Evans Mill RD                                 Ashley A. Ratcliffe
High Point, NC 27265                               2912 Spencer Road
                                                   Archdale, NC 27263

Annette's Cleaning Service
608 Habersham Road                                 Atlantic Coast Toyotalift
High Point, NC 27260                               P.O. Box B
                                                   High Point, NC 27261

Apple Loan
P.O. Box 5160                                      Averitt Express
Sioux Falls, SD 57117-5160                         P.O. Box 102197
                                                   Atlanta, GA 30368-2197

APPVION, INC.
PO BOX 936604                                      Avis Roto-Die
ATLANTA, GA 31193-6604                             PO BOX 65995
                                                   LOS ANGELES, CA 90065

APTA
1300 I STREET SUITE 1200 EAST                      AZCOAT
WASHINGTON, DC 20005                               7707 E. ACOMA DR., #117
                                                   SCOTTSDALE, AZ 85260

Aqua Fire Protection CO.
1020 E. Springfield Road                           Azelis Anmericas Case
High Point, NC 27263                               154 Pioneer Drive
                                                   Leominster, MA 01453

ARAMARK
AUS CENTRAL LOCKBOX PO BOX 731676                  BALDWN AMERICAS CORP
DALLAS, TX 75373-1676                              26211 NETWORK PLACE
                                                   CHICAGO, IL 60673-1262
                      Case 21-10222   Doc 1   Filed 04/22/21      Page 12 of 30


Bang-On Ratsabout                                  Brian K. Newman
2901 Central Avenue                                514 Clover Dr
High Point, NC 27260                               High Point, NC 27262


BC Tansit                                          Bruce Essick Truck & Sales Service
520 Gorge Road East                                2305 Dunmore Court
P.O. Box 9861                                      High Point, NC 27263
Victoria, BC V8W 9T5,

                                                   BUSINESS CARD - Bank of America
Benckhoff Automation LLC                           PO BOX 15796
P.O. Box 1450                                      WILMINGTON, DE 19886-5796
Minneapolis, MN 55485-6427

                                                   BUSKRO LTD
Benjamin Dowd, Sr.                                 1738 ORANGEBROOK CT. #1
303 Washboard Rd                                   PICKERING, NC L1W 3G8
Lexington, NC 27282

                                                   C & H Distributors, Inc.
Bertelkamp Automation Inc,                         22133 Network Place
P.O. Box 11488                                     Chicago, IL 60673-1133
Knoxville, TN 37939-1488

                                                   C & M Baling Systems, Inc.
BI State Development                               P.O. Box 16309
P.O. Box 270330                                    Winston-Salem, NC 27115
Saint Louis, MO 63127

                                                   C S S Boiler & Mechanical
Blossman Inc.                                      P.O. Box 29228
502 National Blvd.                                 Greensboro, NC 27429-9228
Lexington, NC 27292

                                                   C-TECK, INC.
Board of County Commissioners                      430 BROKEN ISLAND RD
50 South Military Trail                            PALMYRA, VA 22963
Suite 110
West Palm Beach, FL 33415-3199
                                                   California State Board of Equalization
                                                   Account Information Group, MIC: 29
Board of Equilization                              P.O. Box 942879
P.O. Box 942879                                    Sacramento, CA 94279-0029
Sacramento, CA 94279-8014

                                                   CANTEEN REFRESHMENT SERVICES
Bowling Green City Income Tax                      PO BOX 417632
304 N. Church Street                               BOSTON, MA 02241-7632
Bowling Green, OH 43402-2306

                                                   Capital Metropolitan Transportation Authority
BRADLEY PERSONNEL, INC.                            P.O. Box 6308
1124 ELON PLACE                                    Austin, TX 78762-6308
HIGH POINT, NC 27260

                                                   CAPITAL ONE BANK (USA), N.A.
Brandon Blankenship                                PO BOX 71083
146 Sunset Drive                                   CHARLOTTE, NC 28272-1083
Thomasville, NC 27360
                       Case 21-10222            Doc 1   Filed 04/22/21      Page 13 of 30


Caraustar / Grief                                            Chemsultants International
1045 Industrial Park Drive                                   9079 Tyler Boulevard
Kernersville, NC 27284                                       Mentor, OH 44060


Caraustar Mill Group                                         Christopher M. Dawkins
3200 Joe Jenkins Boulevard                                   407 White Oak St
Austell, GA 30106                                            High Point, NC 27260


Carlson Engineering                                          Christopher Outlaw
P.O. Box 1553                                                820 Edinburgh Dr
Reidsville, NC 27323                                         Jamestown, NC 27282


Carol Bolick                                                 Cincinnati Income Tax Division
6450 Hinshaw Rd                                              805 Central Avenue
Ramseur, NC 27316                                            Suite 600
                                                             Cincinnati, OH 45202-5756

Carolina Solvents Inc
POBox 9206                                                   CINTAS
Hickory, NC 28603                                            PO BOX 630803
                                                             CINCINNATI, OH 45263-0803

Carotek, Inc.
P.O. Box 890140                                              CIRCUIT WORKS
Charlotte, NC 28289-0140                                     3427 E LINN AVE
                                                             TERRE HAUTE , IN 47805

CASE PAPER
499 E TIOGA STREET                                           CITY ELECTRIC ACCOUNTS-CHL
PHILADELPHIA, PA 19134                                       PO BOX 13507
                                                             GREENSBORO, NC 27415

Case Paper Company
500 Mamaroneck Avenue                                        City of Akron
Harrison, NY 10528                                           1 Cascade Plaza
                                                             11th Floor
                                                             Akron, OH 4308-1100
Central Collection Agency
205 W. Saint Clair Avenue
Cleveland, OH 44113-1503                                     City of Albuquerque, Attn: Accounting Divisio
                                                             P.O. Box 1985
                                                             Albuquerque, NM 87103
Central Florida Regional Transportation Autho
455 North Garland Avenue
Suite 500                                                    City of Bowling Green OH
Orlando, FL 32801                                            304 N. Church Street
                                                             Bowling Green, OH 43402-2306

Charles L. McHenry
5 Woodfern Ln                                                City of Canton, OH
Haughton, LA 71037                                           Income Tax Department
                                                             P.O. Box 9951
                                                             Canton, OH 44711-9951
CHEMSOLV, INC.
1140 INDUSTRY AVE., SE
ROANOKE, VA 24013                                            City of Charlotte AP
                                                             Attn: CATS / D
                                                             P.O. Box 37979
                                                             Charlotte, NC 28237-7979
                      Case 21-10222   Doc 1   Filed 04/22/21     Page 14 of 30


City of Concord                                    City-County Tax Collector
P.O. Box 308                                       P.O. Box 1400
Concord, NC 28026-0308                             Charlotte, NC 28201-1400


City of Dayton                                     Clearly Flexo Concepts
P.O. Box 1830                                      90 Kinkade Lane
Westerville, OH 43086-1830                         Moscow Mills, MO 63362


City of Dayton - City Hall                         Cloud Collections
101 West 3rd Street                                P.O. Box 936497
P.O. Box 2806                                      Atlanta, GA 31193-6497
Dayton, OH 45401

                                                   COLONIAL COUNTRY CLUB
City of Detroit, Michigan                          7047 COLONIAL COUNTRY CL
2 Woodward Avenue                                  THOMASVILLE, NC 27360
Detroit, MI 48226

                                                   Columbus Income Tax Division
CITY OF HIGH POINT                                 P.O. Box 182158
PO BOX 10039                                       Columbus, OH 43218-2158
HIGH POINT, NC 27261-3039

                                                   Commonwealth of MA - Corporations Division
City of Los Angeles                                One Ashburton Place
P.O. Box 513996                                    17th Floor
Los Angeles, CA 90051-3996                         Boston, MA 02108-1512


City of Oakland                                    Commonwealth of Virginia
250 Frank H. Ogawa Plaza                           P.O. Box 562
Suite 1320                                         Richmond, VA 23218-0562
Oakland, CA 94612

                                                   COMPANION LIFE
City of Philadelphia                               PO BOX 60007
P.O. Box 1393                                      NEWARK, NJ 07101-8052
Philadelphia, PA 19105-9731

                                                   COMPLETE DESIGN & PACK.
City of Santa Rosa                                 PO BOX 815
635 First Street                                   CONCORD, NC 28026
2nd Floor
Santa Rosa, CA 95404
                                                   Comptroller of Maryland
                                                   Revenue Administration Division
City of Springfield OH                             110 Carroll Street
P.O. Box 5200                                      Annapolis, MD 21411-0001
Springfield, OH 45515

                                                   Computer Service LLC
City of Stow                                       1111 Pine Point Road
P.O. Box 1668                                      West Palm Beach, FL 33404
Stow, OH 44224

                                                   Conley I. Street
City Treasurer                                     4415 Red Cedar Rd
P.O. Box 182437                                    Mcleansville, NC 27301
Columbus, OH 43218-2437
                     Case 21-10222          Doc 1   Filed 04/22/21      Page 15 of 30


Continental Casualty Co.                                 CUSTOM DRUM
P.O. Box 78413                                           POBox 7072
Phoenix, AZ 85062-8413                                   High Point, NC 27264


Continental Datalabel                                    CUSTOM MILLING & CONSULTING
1855 Fox Lane                                            1246 MAIDENCREEK RD
Elgin, IL 60123                                          FLEETWOOD, PA 19522


CONTRACT CONVERTING                                      Dan Maness
W6580 QUALITY DRIVE                                      385 Bombay Road
GREENVILLE, WI 54942                                     Denton, NC 27239


CONVERSOURCE                                             David L. Hallman
1510 PAGE INDUSTRIAL BLVD                                206 Cody Drive
SAINT LOUIS, MO 63132                                    Thomasville, NC 27360


Corporation Tax                                          David Linwood Hallman
P.O. Box 193                                             355 Sirocco Drive
Trenton, NJ 08646-0193                                   Denton, NC 27239


Corpus Christi Regional Transportation Author            David Morgan
602 N. Staples Street                                    752 Arnold Rd
Corpus Christi, TX 78401                                 Lexington, NC 27295


Courtland Kelley                                         DBT Coatings LLC
4193 Oak Haven Dr                                        P.O. Box 4121
Trinity, NC 27370                                        Greensboro, NC 27404-4121


Cristina Vazquez Mayora                                  Deeks & Company
180 South Rd Trlr                                        4748 Lewis Road
High Point, NC 27262                                     Stone Mountain, GA 30083


CROWN ROLL LEAF, INC                                     Department of Labor
400 PARK AVENUE 19TH FLOOR                               P.O. Box 71361
NEW YORK CITY, NY 10022                                  Philadelphia, PA 19176-1361


Crystal C. Steele                                        Department of Labor & Indust.
809 Mark Street                                          P.O. Box 34226
High Point, NC 27260                                     Seattle, WA 98124-1226


CTtransit                                                Department of Secretary of State
100 Leibert Road                                         P.O. Box 29622
Hartford, CT 06120                                       Raleigh, NC 27626-0622


Curtis D. Rich                                           Department of State of Florida
475 Carl Pressley Rd                                     P.O. Box 1500
Lexington, NC 27295                                      Tallahassee, FL 32302-1500
                     Case 21-10222   Doc 1   Filed 04/22/21     Page 16 of 30


DEQ-UST                                           Dyson Electronics Materials
1646 Mail Service Center                          14-1 Sotokanda 4-Chrome
Raleigh, NC 27699-1646                            Chiyoda-ku
                                                  Tokyo 101-0021 Japan,

Dillon Supply
311 Perimeter Point Blvd.                         ELITE AQUARIUM SERVICES
Winston-Salem, NC 27105                           750 N MAIN STREET
                                                  HIGH POINT, NC 27262

DIXON HUGHES GOODMAN
PO BOX 602828                                     Elvia Hernandez Canales
CHARLOTTE, NC 28260-2828                          403 Martin Luther King
                                                  Thomasville, NC 27360

DMS INC.
1120 ENSELL ROAD                                  Esa My
LAKE ZURICH, IL 60047                             309 Timberwood Dr
                                                  High Point, NC 27260

Dominion Air & Machinery
POBox 13806                                       ESKO GRAPHICS
Roanoke, VA 24037                                 8535 GANDER CREEK DR.
                                                  MIAMISBURG, OH 45342

Domino Amjet, Inc.
2809 Collection Center Drive                      FEDERAL EXPRESS
Chicago, IL 60693                                 PO BOX 371461
                                                  PITTSBURGH, PA 15250-7461

Domtar Paper Company, LLC
100 Kingsley Park Drive                           FEDEX FREIGHT
Fort Mill, SC 29715-6475                          PO BOX 223125
                                                  PITTSBURGH, PA 15250-2125

DSS PLASTICS GROUP
151 PARK LANE                                     FEDEX Ground
BRISBANE, CA 94005                                P.O. Box 360911
                                                  Pittsburgh, PA 15250-6911

DSS Plastics Group
151 Park Lane                                     FEDEX National LTL.
Brisbane, CA 94005                                P.O. Box 95001
                                                  Lakeland, FL 33804-5001

DUKE ENERGY
PO BOX 70516                                      FEDEX Trade Networks
CHARLOTTE, NC 28272-0516                          P.O. Box 842206
                                                  Boston, MA 02284-2206

DUNMORE CORPORATION
145 WHARTON ROAD                                  Fibraplex Corp.
BRISTOL, PA 19007-1620                            518 West Lake Avenue
                                                  Celina, TN 38551

DUPONT TEIJIN FILMS
BANK OF AMERICA                                   FIE High Point # 132
COLLEGE PARK, GA 30349                            334 West Russell Street
                                                  High Point, NC 27260
                      Case 21-10222   Doc 1   Filed 04/22/21      Page 17 of 30


Fife Corporation                                   Future Plan c/o Ascensus
P.O. Box 78536                                     23693 Network Place
Milwaukee, WI 53278-0536                           Chicago, IL 60673-1236


Filemaker, Inc.                                    GARY TOUSSINT
One Apple Parkway                                  6 SAWYERS COURT
Cupertino, CA 95014                                MERRIMACK, NH 03054


FINZER ROLLER, INC                                 GENERAL METAL ENGRAVING
6556 SOLUTION CENTER                               PO BOX 760
CHICAGO, IL 27284-3205                             SAN GABRIEL, CA 91778


Fire Access Security Tech. Inc.                    George E Missbach Co
6117 - 2B Hedgecock Circle                         3715 Northside Parkway NW
High Point, NC 27265                               Atlanta, GA 30327


Flexo Export                                       Georgia Ports
5 Center Road West                                 P.O. Box 2406
Old Saybrook, CT 06475                             Savannah, GA 31402


Flint Group                                        GFL Enviromental
1455 Paysphere Circle                              P.O. Box 791519
Chicago, IL 60674                                  Baltimore, MD 21279-1519


Florida Department of Revenue                      Glatfelter
5050 W. Tennessee Street                           228 S. Main Street
Tallahassee, FL 32399-0120                         Spring Grove, PA 17362-1000


Franchise Tax Board                                GOLDEN DYNAMIC, INC.
P.O. Box 942857                                    950-M TAYLOR STATION ROAD
Sacramento, CA 94257-0531                          GAHANNA, OH 43230


Franchise Tax Board CA                             GRAINGER
P.O. Box 942857                                    DEPT. 803771005
Sacramento, CA 94257-0531                          PALATINE, IL 60038-0001


Franklin B. Loggins                                Graybar
509 A West Ward Avenue                             P.O. Box 403049
High Point, NC 27260                               Atlanta, GA 30384-3049


Fujifilm Graphics Systems                          Great-West
Dept. at 952142                                    Dept. 184
Atlanta, GA 31192-2142                             Denver, CO 80291-1084


FUTURE PLAN C/O ASCENSUS                           Greater Cleveland Regional Transit Authority
23693 NETWORK PLACE                                1240 West 6th Street
CHICAGO, IL 60673-1236                             Cleveland, OH 44113-1331
                    Case 21-10222           Doc 1   Filed 04/22/21      Page 18 of 30


GREENCORP MAGNETICS, INC.                                Harvey Russell Hallman, II
4342 MCDOWELL ROAD                                       201 Peaceful Lane
GROVE CITY, OH 43123                                     Thomasville, NC 27360


Guilford County Tax Department                           Healther S. Cruthis
P.O. Box 71072                                           244 Black Drive
Charlotte, NC 28272-1072                                 Thomasville, NC 27360


Guilford Industrial Management Services Corp.            HEI, Inc.
201 Peaceful Lane                                        P.O. Box 1450
Thomasville, NC 27360-9217                               Minneapolis, MN 55485-5856


Guilford Industrial Management Services Corp.            HENDRIX BUSINESS SYSTEMS
201 Peaceful Lane                                        2040-A INDEPENDENCE COMMERCE DRIVE
Thomasville, NC 27360                                    MATTHEWS, NC 28105


H. Russell Hallman                                       HERAEUS NOBLELIGHT AMERICA LLC
201 Peaceful Lane                                        21533 NETWORK PLACE
Thomasville, NC 27360                                    CHICAGO, IL 60673


Hallman Properties LLC                                   Huffman Paint
1500 Country Club Drive                                  762 N. Main Street
High Point, NC 27262                                     High Point, NC 27264


Hallman Properties, L.L.C.                               Hydraukic & Pneumatic Sales
1500 Country Club Dr.                                    1100 Park Charlotte Boulevard
High Point, NC 27262-4558                                P.O. Box 410587
                                                         Charlotte, NC 28273

Hallman Properties, L.L.C.
1500 Country Club Dr.                                    Iconex, LLC
High Point, NC 27262                                     P.O. Box 746414
                                                         Atlanta, GA 30374-6414

Hallman Properties, L.L.C.
1500 Country Club Drive                                  Ideacom
High Point, NC 27262-4558                                6522 Airport Center Drive
                                                         Greensboro, NC 27409

Hallman Properties, L.L.C.
1500 Country Club Drive                                  Identification Technologies
High Point, NC 27262                                     333 State Street
                                                         North Haven, CT 06473

Hampton Roads Transit
508 E. 18th Street                                       IDENTIV, INC.
Building #4                                              1900 CARNEGIE AVE #B
Norfolk, VA 23504                                        SANTA ANA, CA 92705


Harvey Richard Hallman                                   In Cart Marketing
1500 Country Club Drive                                  1321 Horseshoe Canyon Drive
High Point, NC 27260                                     Middleton, ID 83644
                     Case 21-10222      Doc 1   Filed 04/22/21      Page 19 of 30


Indco, Inc.                                          Jaime Weyman
P.O. Box 589                                         508 East Sunrise Avenue
New Albany, IN 47151                                 Thomasville, NC 27360


Integrated Magnetics                                 James B. Ray III
11250 Playa Court                                    601 Runnymeade
Culver City, CA 90230                                Thomasville, NC 27360


Internal Revenue Service                             James L. Schoolcraft
P.O. Box 1214                                        2710 Piney Mountain Rd
Charlotte, NC 28201-1214                             Walnut Cove, NC 27052


Internal Revenue Service                             Jeff Bowermaster
P.O. Box 7346                                        1111 Virginia St
Philadelphia, PA 19101-7346                          Greensboro, NC 27401


INTERNATIONAL PAPER                                  Jennifer H. Watford
PO BOX 532629                                        4465 Denton Rd
ATLANTA, GA 30353-2629                               Thomasville, NC 27360


Invengo Technologies Corporation                     JEREMY BROWN
2700 Summer Boulevard                                659 STEVELYNN CIRCLE
Suite 160                                            WINTER GARDEN, FL 34787
Raleigh, NC 27616

                                                     JOHNSON CONTROLS
Invengo Technology Corp.                             PO BOX 371967
7320 Six Forks Rd.                                   PITTSBURGH, PA 15250-7967
Raleigh, NC 27615-5284

                                                     Jonathan M. Teeple
Ion Systems, Inc.                                    4302 Carlys Way
14477 Collection Center Drive                        Greensboro, NC 27410
Chicago, IL 60693

                                                     Josh T. Blackburn
Iris C. Garcia                                       4540 Hwy 109 N
315 Worrell St                                       Troy, NC 27371
Thomasville, NC 27360

                                                     Jowat Corporation
JA Specialty                                         P.O. Box 1368
7636 Harlow Rd                                       High Point, NC 27261
Archdale, NC 27263

                                                     Karizaki Specialty Papers
Jackie L. Ratcliffe                                  20 Cummings Street
2912 Spencer Road                                    Ware, MA 01082
High Point, NC 27263

                                                     Kasandra M. Castro
Jacksonville Transportation Authority                301 Fife St
121 West Forsyth Street                              Thomasville, NC 27360
Suite 200
Jacksonville, FL 32202
                    Case 21-10222   Doc 1   Filed 04/22/21      Page 20 of 30


Keisha D. Quick                                  Lincoln National Life Ins. Co.
6117 Hedgecock Cir                               P.O. Box 7247
Apt 2 C                                          Philadelphia, PA 19170-0439
High Point, NC 27265

                                                 Lindmann-USA
Kevin M. Peeler                                  P.O. Box 7144
115E Swathmore Ave                               High Point, NC 27264
Apt 3A
High Point, NC 27263
                                                 LIS
                                                 207 Hillstone Drive
Keyence Corp of America                          Jamestown, NC 27282
Dept. Ch. 1728
Palatine, IL 60055-7128
                                                 Louisiana Dept. of Revenue
                                                 P.O. Box 751
KLOCKNER PENTAPLAST OF AMERICA                   Baton Rouge, LA 70821-0751
3585 KLOCKNER ROAD
GORDONSVILLE, VA 22942
                                                 LUBRIZOL ADVANCED MATERIALS
                                                 PO BOX 643050
Kolon USA Inc.                                   PITTSBURG, PA 15264-3050
65 Challenger Road
Suite 105
Ridgefield Park, NJ 07660                        M & M Transport
                                                 P.O. Box 115
                                                 Madison, NC 27025
Konica Minolta
21146 Network Place
Chicago, IL 60673-1211                           M & M Welding & Fabrication
                                                 6058 Prospect Street
                                                 High Point, NC 27263
Konica Minolta Business
Dept. AT 952823
Atlanta, GA 31192-2823                           MACCORD MASON PLLC
                                                 PO BOX 2974
                                                 GREENSBORO, NC 27402
Kurt S. Spicer
1124 Scarlett Dr
High Point, NC 27265                             MARK ANDY
                                                 7312 SOLUTION CENTER
                                                 CHICAGO, IL 60677-7003
Kyle Imgram
1805 Franklin Ave
High Point, NC 27260                             MARK ANDY PRINT PRODUCTS
                                                 7561 SOLUTION CTR
                                                 CHICAGO, IL 60677-7005
LABEL AMERICA-AN EDM CO
210 OLD THOMASVILLE RD
HIGH POINT, NC 27260                             Maryland, State of - Dept. of Assessment & Ta
                                                 P.O. Box 17052
                                                 Baltimore, MD 21297-1052
Lifeservers, Inc.
P.O. Box 31311
Raleigh, NC 27622-1311                           Massachusetts Bay Transportation Authority
                                                 Ten Park Plaza
                                                 Boston, MA 02116
Lighthouse Financial Corp.
925 W. Market Street
Greensboro, NC 27401
                     Case 21-10222       Doc 1   Filed 04/22/21      Page 21 of 30


Massachusetts Mutual Life Insurance Company           Mid American Rubber
1295 State Street                                     415 West Cushman Avenue
Springfield, MA 01111-0001                            Three Rivers, MI 49093


Masterchem Solutions                                  Mikes Welding
996A Norcross Industrial Court                        P.O. Box 128
Norcross, GA 30071-2694                               2871 Old Hwy 29
                                                      Thomasville, NC 27361

Matthias Paper
P.O. Box 130                                          MIKRON AMERICA INC
Washington, NC 27889                                  8400 E CRESCENT PKWY.
                                                      GREENWOOD VILLAGE, CO 80111

MAXCESS AMERICAS, INC
PO BOX 733271                                         Monaco
DALLAS, TX 75373-3271                                 3030 Monaco Way
                                                      Knoxville, TN 37914-6515

Maxwell Industries
2024 West 5th Street                                  Mone Sour
Washington, DC 27889                                  3403 Triangle Lake Rd
                                                      Apt B
                                                      High Point, NC 27260
McLeod Belting Company
P.O. Box 2310
Greensboro, NC 27402                                  Motion Control Systems
                                                      P.O. Box 16207
                                                      Greensboro, NC 27416-0207
MCMASTER-CARR
PO BOX 7690
CHICAGO, IL 60680-7690                                MOTION INDUSTRIES
                                                      PO BOX 404130
                                                      ATLANTA, GA 30384
Melinda G. Myers
6 Braxton Ln
Thomasville, NC 27360                                 MTA New York City Transit
                                                      2 Broadway
                                                      19th Floor
Metropolitan Council                                  New York, NJ 10004
390 North Robert Street
Saint Paul, MN 55101
                                                      Municipality of Anchorage
                                                      Public Transportation
Michael D. Birt                                       3600 Dr. Martin Luther King Jr., Drive
465 Westbury Dr                                       Anchorage, AK 99507
Asheboro, NC 27205

                                                      MyFloridaMarketPlace
Michael D. Cottrell                                   P.O. Box 65497
204 Oakmont Circle                                    Tallahassee, FL 32314-5497
High Point, NC 27263

                                                      NC Department of Commerce
Michelman, Inc.                                       P.O. Box 27626
P.O. Box 734181                                       Raleigh, NC 27626
Chicago, IL 60673-4181

                                                      NC Department of Labor
                                                      1101 Mail Service Center
                                                      Raleigh, NC 27699-1101
                    Case 21-10222         Doc 1   Filed 04/22/21     Page 22 of 30


NC Department of Labor                                 Norma A. Vera
4964 University Parkway                                185 South Road
Suite 20                                               High Point, NC 27262
Winston Salem, NC 27106

                                                       North State Communications
NC Department of Revenue                               P.O. Box 2326
P.O. Box 25000                                         High Point, NC 27261-2326
Raleigh, NC 27640-0700

                                                       North Carolina Department of Revenue
NC Division of Motor Vehicles                          P.O. Box 25000
P.O. Box 29620                                         Raleigh, NC 27640-0700
Raleigh, NC 27626-0620

                                                       North Carolina Employment Security Commission
NC HAZARDOUS WASTE SECT                                P.O. Box 25903
1646 MAIL SERVICE RD                                   Raleigh, NC 27611-5903
ATTN: PATRICIA DAVALOS
RALEIGH, NC 27699-1646
                                                       Northstate Communications
                                                       P.O. Box 612
NC Railroad Company                                    High Point, NC 27261
2809 Highwoods Boulevard
Suite 100
Raleigh, NC 27604                                      Oakland Business Tax
                                                       P.O. Box 61000
                                                       San Fransisco, CA 94161-2918
NC Secretary of State
P.O. Box 668
605 Lafayette Avenue                                   Ohio Department of Taxation
Crawfordsville, IN 47933                               P.O. Box 27
                                                       Columbus, OH 43216-0027

New World Transportation
2001 Westside Parkway                                  Ohio Treasurer of State
Suite 200                                              P.O. Box 182101
Alpharetta, GA 30004                                   Columbus, OH 43218-2101


New World Transportation Services, Inc.                Open Systems, Inc.
2001 Westside Pkwy.                                    4301 Dean Lakes Boulevard
Suite 200                                              Shakopee, MN 55379
Alpharetta, GA 30004

                                                       Orkin Pest Control
New York State Corporation Tax                         107 Bonita Drive
P.O. Box 15180                                         Greensboro, NC 27405
Albany, NY 12212-5180

                                                       OUTGO360, LLC
NJ Department of the Treasury                          10000 WYNGATE RIDGE DR
EEO Monitoring Program                                 RALEIGH, NC 27617
P.O. Box 206
Trenton, NJ 08625-0206
                                                       Owosso Graphic Arts, Inc.
                                                       151 N. Delaney Road
Nor-Cote                                               Owosso, MI 48867
PO BOX 668
CRAWFORDSVILLE, IN 47933
                    Case 21-10222               Doc 1   Filed 04/22/21      Page 23 of 30


PA Department of Revenue                                     Piedmont Natural Gas
P.O. Box 280422                                              P.O. Box 1246
Harrisburg, PA 17128-0422                                    Charlotte, NC 28201-1246


PALLETS PLUS, INC.                                           Piedmont Plumbing Service
12990 TRINITY RD                                             P.O. Box 6769
TRINITY, NC 27370                                            High Point, NC 27262


Paper Tubes and Sales Company                                Pierce Transit
1550 Hinton                                                  3701 96th Street SW
Dallas, TX 75235                                             Lakewood, WA 98499-4431


Paracorp Inc. DBA Parasec                                    Pinellas Suncoast Transit Authority
P.O. Box 160568                                              3201 Scherer Drive
Sacramento, CA 95816-0568                                    Saint Petersburg, FL 33716


Paul O. Say                                                  Pinnacle Bank
3949 Claybrooke Ct                                           c/o Registered Agent
High Point, NC 27260                                         160 Mine Lake Court, Suite 200
                                                             Raleigh, NC 27615

Phayphet Vimonkhonh
6044 Weant Rd                                                Pitney Bowes Rental
High Point, NC 27263                                         PO BOX 371896
                                                             Pittsburgh, PA 15250-7896

Phetsamay Labangsy
309 Friendly Avenue                                          PITNEY BOWES-PURCHASE POWER
High Point, NC 27260                                         PO BOX 371874
                                                             PITTSBURGH, PA 15250-7874

PHIL ROY
PO BOX 991                                                   Pitt Ohio Express, LLC
MERRIMACK, NH 03054                                          P.O. Box 643271
                                                             Pittsburg, PA 15264-3271

Philadelphia Department of Revenue
1315 Walnut Street                                           Pitt Ohio Express, LLC
Suite 200                                                    P.O. Box 643271
Philadelphia, PA 19107                                       Pittsburgh, PA 15264-3271


Philadelphia, City of - Department of Revenue                PIXELLE SPECIALTY SOLUTIONS
P.O. Box 1660                                                PO BOX 536013
Philadelphia, PA 19105-1660                                  PITTSBURGH, PA 15253-5902


Phonethip Phaonoulath                                        Pixelle Specialty Solutions
1700 Marie Avenue                                            P.O. Box 536013
High Point, NC 27263                                         Pittsburgh, PA 15253-5902


Picolia D. Hayes                                             PLASTICARD LOCKTECH
1716 Waverly St                                              PO BOX 679814
High Point, NC 27265                                         DALLAS, TX 75267-9814
                     Case 21-10222   Doc 1   Filed 04/22/21      Page 24 of 30


POLYROL INC                                       Quartz Lamps, Inc.
PO BOX 643917                                     9787 Harwood Ct.
CINCINNATI, OH 45264-3917                         Fairfield, OH 45014


Port Authority of Allegheny County                R-Con Packaging, LLC
345 Sixth Avenue                                  8611 Case Ridge Drive
Third Floor                                       Oak Ridge, NC 27310
Pittsburgh, PA 15222-2527

                                                  R. Brian Hallman
Port of Houston Authority                         8 Willow Court
111 East Loop North                               Thomasville, NC 27360
Houston, TX 77029

                                                  R.I.T.A.
POWER DRIVES                                      P.O. Box 89475
8031 PENCE DRIVE                                  Cleveland, OH 44101-6475
CHARLOTTE, NC 28215

                                                  Rachel L. Draughn
Precision Gage & Tool Co.                         510 Hickory Chapel Rd
375 Gargrave Road                                 Thomasville, NC 27360
Dayton, OH 45449

                                                  Randy Bunnell
Probenefits, Inc.                                 12916 Rising Sun Terrace
2640 Reynolda Road                                Charlotte, NC
Winston Salem, NC 27106

                                                  RCM MECHANICAL INC
Probenefits, Inc.                                 PO BOX 267
P.O. Box 896200                                   WHITSETT, NC 27377-0267
Charlotte, NC 28289-6200

                                                  Regional Income Tax Agency
PRODUCTIVE SOLUTIONS,LLC                          P.O. Box 94582
1654 GREYCREST WAY                                Cleveland, OH 44101-4582
RENO, NV 89521

                                                  Relation Insurance Services of NC
Purchase Power                                    4900 Kroger Boulevard
P.O. Box 856042                                   Suite 450
Louisville, KY 40285-6042                         Greensboro, NC 27407


Q-Card                                            Republic
301 Reagan Street                                 P.O. Box 9001099
Sunbury, PA 17801                                 Louisville, KY 40290


Quality Machine & Tool Co.                        Republic Services #603
P.O. Box 662                                      2875 Lowery Street
Kernersville, NC 27285-0662                       Winston-Salem, NC 27101-6127


Quarteyus Evans                                   Richard Brian Hallman
1313 Waybridge Ln                                 144 Rabbit Run
Winston Salem, NC 27103                           Lexington, NC 27292
                    Case 21-10222           Doc 1   Filed 04/22/21      Page 25 of 30


Richard Hallman                                          Saint Gobain Ceramic Material
1500 Country Club Drive                                  P.O. Box 29283
High Point, NC 27262                                     New York, NY 10087-9283


Richard Hallman, as Trustee of the H. Richard            Samuel R. Welborn
1500 Country Club Drive                                  4983 Yanceyville Rd
High Point, NC 27262                                     Browns Summit, NC 27214


Richard S. Krewson                                       San Mateo County Transit District
400 Archer Rd                                            1250 San Carlos Ave
Winston Salem, NC 27106                                  San Carlos, CA 94070


Rick Grady                                               Santa Clara Valley Transportation Authority
P.O. Box 5347                                            3331 North First Street
High Point, NC 27262                                     San Jose, CA 95134


Rita J. Hunt                                             SEAL SCIENCE, INC
232 Colleen Drive                                        1160 WIN DRIVE
Thomasville, NC 27360                                    BETHLEHEM, PA 18020


Robert Mathis                                            Secretary of State
1808 King Street                                         P.O. Box 944230
High Point, NC 27260                                     Raleigh, NC 27626-0525


Roosevelt Paper Company                                  Secretary of State - CA
11001 Paper Boulevard                                    P.O. Box 944230
Richwood, KY 41094                                       Sacramento, CA 94244-2300


ROTOMETRICS                                              SEECO, INC.
PO BOX 6354                                              920 SALEM GLEN COURT
CAROL STREAM, IL 60197-6354                              CLEMMONS, NC 27012


Roy A. Clingenfield                                      Selective Insurance
2808 Uwharrie Rd Unit G                                  40 Wantage Avenue
High Point, NC 27263                                     Branchville, NJ 07890


RPA International Inc.                                   SELECTIVE INSURANCE COMPANY
2322 Troy Avenue                                         BOX 371468
South El Monte, CA 91733                                 PITTSBURGH, PA 15250-7468


S-One Labels & Packaging                                 Shaun Outlaw
1605 Main Street                                         4733 Fox Trot Rd
Suite 503                                                Greensboro, NC 27406
Sarasota, FL 34236-5840

                                                         SHAWN PRODUCTS, INC.
SAIA                                                     PO BOX 7227
POBox 730532                                             HIGH POINT, NC 27264
Dallas, TX 75373-0532
                     Case 21-10222         Doc 1   Filed 04/22/21      Page 26 of 30


Shenika M. Castro                                       SPECIALTY ROLL PRODUCTS
510 Flint Avenue Apt A                                  PO BOX 5374
High Point, NC 27260                                    MERIDIAN, MA 39302


Shure-Glue Systems, Inc.                                SPECTRUM BUSINESS
457 Circle Freeway Drive                                PO BOX 70872
Cincinnati, OH 45246                                    CHARLOTTE, NC 28272-0872


SILONE INC                                              STANDARD INSURANCE COMPANY
1440 KOLL CIRCLE #103                                   PO BOX 5676
SAN JOSE, CA 95112                                      PORTLAND, OR 97228-5676


SKC AMERICA, INC.                                       Standard Insurance Company
PO BOX 102642                                           P.O. Box 5676
ATLANTA, GA 30368-2642                                  Portland, OR 97228-5676


Sloop Fire Extinguisher                                 Standard Register Co.
1233 Dorris Avenue                                      600 Albany Street
High Point, NC 27260                                    Dayton, OH 45408


SmartProcure                                            Stanley McCoy
700 West Hillsboro Blvd.                                220 Hunley School Road
Suite 4-100                                             Salisbury, NC 28147
Deerfield Beach, FL 33441

                                                        State of California
SNYDER PAPER                                            1500 11th Street
PO BOX 60940                                            Sacramento, CA 94244-2300
CHARLOTTE, NC 28260

                                                        State of Maryland
SOFASCO                                                 Personal Property Division
182 Graber Lane                                         P.O. Box 17052
Winchester, VA 22602                                    Baltimore, MD 21297-1052


Soliant Consulting Inc.                                 State of New Jersey
14 N. Peoria Street                                     P.O. Box 929
2H                                                      Trenton, NJ 08646-0929
Chicago, IL 60607

                                                        State of New Jersey - CBT
Sotoul Nguyen                                           P.O. Box 666
1325 Potts Avenue                                       Trenton, NJ 08646-0666
High Point, NC 27260

                                                        State of NJ - Corp. Tax
Southeast Mailing                                       P.O. Box 666
1360 Union Hill Road                                    Trenton, NJ 08646-0666
Bldg. 6
Alpharetta, GA 30004-8433
                                                        State of North Carolina Dept. of
                                                        P.O. Box 25000
Southeastern Pennsylvania Transportation Auth           Raleigh, NC 27640-0001
1234 Market Street
Philadelphia, PA
                     Case 21-10222   Doc 1   Filed 04/22/21     Page 27 of 30


STYERS EQUIPMENT CO                               Top Flight
8301 W. 125TH ST                                  1300 Central Avenue
OVERLAND PARK, KS 66213                           Chattanooga, TN 37408


Sunland Fire Protection                           TOTAL COMPUTER SOLUTIONS
P.O. Box 277                                      5601 NEW GARDEN VILLAGE DR
Jamestown, NC 27282                               GREENSBORO, NC 27410


Sunland Fire Protection Inc.                      Toy S. Bolton
P.O. Box 277                                      4874 Old Town Village Cir
Jamestown, NC 27282                               Pfafftown, NC 27040


SUPPLYONE, INC ROCKWELL                           TRANSCENDIA, INC
PO BOX 534331                                     9201 W BELMONT AVENUE
ATLANTA, GA 30353-4331                            FRANKLIN PARK, IL 60131


Susan Notarius                                    Travelers Bond & Specialty Insurance
Brown & Joseph, LLC                               385 Washington St. - Mail Code 9275-NB03
One Pierce Place, Suite 700W                      Attn: Bond & Specialty Insurance Claim
Itasca, IL 60143                                  Saint Paul, MN 55102


SYLVESTER & COCKRUM, INC                          TRAVELERS CL REMITTANCE CENTER
600 GUN CLUB RD                                   P.O. Box 660317
WINSTON SALEM, NC 27103                           Dallas, TX 75266-0317


Tamco Metal Finishing Inc.                        Trent M. Brock
P.O. Box 120                                      5604 Morgan Street
Reidsville, NC 27323-0120                         Trinity, NC 27370


TARHEEL PAPER                                     Triad Business Bank
3200 CENTRE PARK BLVD                             1501 Highwoods Blvd.
WINSTON SALEM, NC 27107                           Suite 103
                                                  Greensboro, NC 27410

Tencarva Machinery
1115 Pleasant Ridge Road                          Triad Sheet Metal & Mechanical
Greensboro, NC 27409                              P.O. Box 29106
                                                  Greensboro, NC 27429

The Comp Center
7404 Somersby Drive                               TRUINE TECHNOLOGIES
Summerfield, NC 27358                             PO BOX 78175
                                                  GREENSBORO, NC 27427

TONY'S LAWN CARE
265 EASTCHESTER DR.,                              Truist Bank
HIGH POINT, NC 27262                              c/o Katrina D. Ramey, 200 West Second St
                                                  3rd Floor
                                                  Winston Salem, NC 27101
Tools & Production
466 W. Arrow Hwy.
San Dimas, CA 91773                               Truist Bank
                                                  c/o Katrina D. Ramey, 200 West Second St
                                                  Third Floor
                                                  Winston Salem, NC 27101
                    Case 21-10222           Doc 1   Filed 04/22/21      Page 28 of 30


U.S. Small Business Administration                       Valk Industries, Inc.
14925 Kingsport Rd.                                      P.O. Box 668
Fort Worth, TX 76155                                     50 Valk Lane
                                                         Greenville, TN 37744-0668

UHS Premium Billing
P.O. Box 94017                                           Van Horn, Metz & Co., Inc.
Palatine, IL 60094-4017                                  P.O. Box 269
                                                         Conshohocken, PA 19428-0269

ULINE
PO BOX 88741                                             Vance Brock
CHICAGO, IL 60680                                        1113 Smith Farm Rd
                                                         Lexington, NC 27292

United Healthcare - UHS Premium Billing
P.O. Box 94017                                           Vecoplan, LLC
Palatine, IL 60094-4017                                  5708 Uwharrie Road
                                                         High Point, NC 27263

UNITED REFRIGERATION INC
PO BOX 740703                                            VERIZON
ATLANTA, GA 30374-0703                                   P.O. Box 660108
                                                         Dallas, TX 75266-0108

United States Treasury - Internal Revenue Ser
Ogden, UT 84201-0062                                     VIA Metropolitan Transit
                                                         P.O. Box 12489
                                                         800 West Myrtle
UNIVAR                                                   San Antonio, TX 78212
PO BOX 409692
ATLANTA, GA 30384-9692
                                                         Vival Media
                                                         P.O. Box 4618
Univar Solutions USA, Inc.                               Carol Stream, IL 60197-4618
62190 Collections Center Drive
Chicago, IL 60693-0621
                                                         VIVIAL MEDIA
                                                         PO BOX 4618
UPS                                                      CAROL STREAM, IL 60197-4618
P.O. Box 650690
Dallas, TX 75265-0690
                                                         Walter W. Pitt, Jr.
                                                         100 N. Cherry St.
UPS FREIGHT                                              Suite 600
P.O. Box 650690                                          Winston Salem, NC 27101
Dallas, TX 75265-0690

                                                         Walter W. Pitt, Jr.
UPS Freight                                              100 N. Cherry St.
P.O. Box 533238                                          Suite 600
Charlotte, NC 28290-3238                                 Winston-Salem, NC 27101


UPS SUPPLY CHAIN SOLUTION                                We Do Engineering, CIN
28013 NETWORK PLACE                                      1216 Stratford Woods Drive
CHICAGO, IL 60673-1280                                   Newark, OH 43055


                                                         Wells Fargo Equipment
                                                         P.O. Box 1450 NW 7386
                                                         Minneapolis, MN 55485-7386
                     Case 21-10222   Doc 1   Filed 04/22/21   Page 29 of 30


Westchester Auto Service                          ZHEJIANG JUNMP TECHNOLOGY INC
2600 Westchester Drive                            NO. 139 XINHUI RD HIGH -TECH ZONE
High Point, NC 27262                              NINGBO
                                                  ZHEJIANG CHN,

Willetta M. Taylor
423 Blackberry Road                               ZIRCOA, INC.
Thomasville, NC 27360                             31501 SOLON ROAD
                                                  SOLON, OH 44139-3526

WinGreen Consulting
400 Archer Road
Winston-Salem, NC 27106


Wise Business Forms
118 Hurricane Creek Road
Piedmont, SC 29673


Womack Electric
808 W. Green Drive
High Point, NC 27262-5425


WRIGHT OF THOMASVILLE
5115 PROSPECT ST
THOMASVILLE, NC 27360


Wyatt Early Harris
1912 Eastchester Drive
Suite 400
High Point, NC 27265


XPO GLOBAL LOGISTICS
27839 NETWORK PLACE
CHICAGO, IL 60673-1278


XPO Logistics Freight, Inc.
P.O. Box 5160
Portland, OR 97208-5160


Yazoo Mills
P.O. Box 369
New Oxford, PA 17350


Yesenia Ramirez
303 Fife Street
Thomasville, NC 27360


ZELLER-GMELIN
PO BOX 100434
ATLANTA, GA 30384-0434
Case 21-10222   Doc 1   Filed 04/22/21   Page 30 of 30
